MEMORANDUM **
Charmaine Aki appeals her conviction by guilty plea and sentence for possession with intent to distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A) and 18 U.S.C. § 2, and one count of engaging in a monetary transaction in criminally derived property, in violation of 18 U.S.C. §§ 1957 and 2.
Aki’s contentions that provisions of § 841 are unconstitutional and violate Ap-prendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), are *765foreclosed by United States v. Buckland, 289 F.3d 558 (9th Cir.2002) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.